Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the remarks filed on 01-27-2021. Claims 1-8 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,995,685. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/536,670) claim limitations are broader than claims 1-16 of U.S. Patent No. 8,995,685 as shown in the table below.
    Instant   Application No. 16/536,670
                       US PAT. 8,995,685

.



Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7. Claims 1-5 and 7 are rejected under 35 U.S.C. 102a(1) as being anticipated by Moon et al. (EP 2149983)
      Consider Claim 1, Moon teaches a media device configured to limit volume output from media presentation devices(see fig. 1), comprising: an interface(see fig. 5(140C) 
    an audio detector interface(see fig.6(620) and paragraphs[0044]-[0051]) configured to receive audio information communicated by an audio detector; and 
     a processor system(see figs. 1-5 and paragraphs[0029]-[0047) communicatively coupled to the audio detector interface and the interface, wherein the processor system is configured to: 
    determine(see figs.6, 8, 9 and paragraphs[0055]-[0065]) a volume level of the detected sound based on the audio information received from the audio detector; determine a start of the enforcement period based on the enforcement period(an enforcement period reads on the time threshold  such as 20:00(start time) to 23:00(ending time) at volume threshold 32dB and  time threshold10:00(start time)- 15:00(ending time) and at volume threshold maximum 45dB  and see figs. 7, 8  and paragraph[0061]); 
   compare(see figs. 7-9) the volume level of the detected sound with a predefined maximum volume limit in response to a real time reaching the start time of the enforcement period (an enforcement period reads on the time threshold  such as 20:00(start time) to 23:00(ending time) at volume threshold 32dB and  time threshold10:00(start time)- 15:00(ending time) and at volume threshold maximum 45dB  and see figs. 7, 8  and paragraph[0061]); and generate a volume output limit command in response to the detected sound exceeding the predefined maximum volume limit 
   Consider Claims 2-4, Moon teaches the media device further comprising: a memory configured to store the specified predefined maximum volume output limit and the user specification (see figs. 7-12 and paragraphs[0053]-[0073]); and the media device wherein the processor system is further configured to: retrieve a duration of the enforcement period that has been previously stored in the memory of the media presentation device; determine an end time of the enforcement period(an enforcement period reads on the time threshold  such as 20:00(start time) to 23:00(ending time) at volume threshold maximum 32dB and  time threshold10:00(start time)- 15:00(ending time) and at volume threshold 45dB  and see figs. 7, 8  and paragraph[0061]), wherein the end time of the enforcement period is determined based on the start time of the enforcement period and a duration of the enforcement period defined in the user specification; and compare current time with the determined end time, wherein reducing volume of the output volume of a controlled media presentation device in accordance with the volume output limit command ends when the current time reaches the end time of the enforcement period(see figs. 7-12 and paragraphs[0053]-[0073]); and the media device wherein the processor system is further configured to: retrieve an end time of the enforcement period defined in the user specification that has been previously stored in the memory of the media presentation device; and compare current time with the determined end time, wherein reducing volume of the output volume of the controlled media presentation device in accordance with the volume 
  Consider Claims 5 and 7, Moon teaches the media device  wherein the user specification comprises: first information that defines the start time of the enforcement period; second information that defines at least one of a duration of the enforcement period and an end time of the enforcement period; and third information that defines the predefined maximum volume limit associated with the enforcement period (see figs. 7-12 and paragraphs[0053]-[0073]); and  the media device wherein the volume output limit command is configured to limit the output volume of the controlled media presentation device that is presenting the detected sound to the predefined maximum volume limit associated with the enforcement period(see figs. 7-12 and paragraphs[0053]-[0073]). 
   
Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moon et al. (EP 2149983) in view of Cassezza (US PAT. 7,278,101).  
   Consider claim 6, Moon does not clearly teach the media device wherein the audio detector is implemented in a remote control using a microphone.
       However, Cassezza teaches the media device wherein the audio detector is implemented in a remote control using a microphone(see figs. 1-5 and paragraphs[0074]-[0078]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Cassezza into the teaching of Moon to provide a processor-based system may control the volume level of information played by said processor-based system. The system may allow the user to set one or more preset audio volume levels and the system automatically implements those levels. In one embodiment of the present invention, a remote control unit may have a microphone which records audio volume levels produced by the system and provides information which allows the system to determine whether the audio volume is within the desired ranges. If not, the audio levels may be adjusted. As a result, the audio levels may be monitored at a location proximate to the user's position with respect to the processor-based system.


 
8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moon et al. (EP 2149983) in view of Wood (US 2006/0193483).  
   Consider claim 8, Moon does not clearly teach the media device wherein the processor system is further configured to: generate an electronic program guide that is presented on a display, wherein the user specification is based on a user selection of a program shown on the electronic program guide that indicates a start time of the program, and wherein the start time of the enforcement period corresponds to the start time of the user selected program.       
    However, Wood teaches the media device wherein the processor system is further configured to: generate an electronic program guide that is presented on a display, wherein the user specification is based on a user selection of a program shown on the electronic program guide that indicates a start time of the program, and wherein the start time of the enforcement period corresponds to the start time of the user selected program (see figs. 1-5 and paragraphs[0025]-[0039]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Wood into the teaching of Moon to providea user to request volume control of another users device according to an agreed policy containing criteria is described. A first device receives (60) a radio message from a second device, accesses (62) the policy to determine (64) whether or not (65,66) to adjust (68) the output volume in dependence on the criteria, and acknowledges the message (70). The system and method may be implemented in communal living buildings such as hotels or halls of residence, with the policy centrally maintained. Hence, criteria such as threshold .   

Response to Arguments
13.   Applicant's arguments filed on 01-27-2021 have been fully considered but they are not persuasive. 
                                                
                                                   DOUBLE PATENTING
   Since the applicant does not filed on a terminal disclaimer; therefore, the nonstatutory double patenting rejection will be maintained.

 Applicant argue that Moon does not disclose “enforcement period” and which defines a time period in which the volume output is limited. Moon instead discloses a “time threshold”  and “determining] a volume level of the detected sound based on audio information received from the audio detector.”(see the remarks page 4 last paragraph to page 5, 2nd paragraph).
The examiner disagrees that argument respectfully.  Moon discloses  to receive a user specification that defines an enforcement period (an enforcement period reads on the time threshold  such as 20:00 to 23:00 at volume threshold 32dB and  time threshold10:00- 15:00 and volume threshold 45dB  and see figs. 7, 8  and paragraph[0061]);  an audio detector interface(see fig.6(620) and paragraphs[0044]-[0051]) configured to receive audio information communicated by an audio detector; and 

    determine(see figs.6, 8, 9 and paragraphs[0055]-[0065]) a volume level of the detected sound based on the audio information received from the audio detector; determine a start of the enforcement period based on the enforcement period(an enforcement period reads on the time threshold  such as 20:00(start time) to 23:00(ending time) at volume threshold 32dB and  time threshold10:00(start time)- 15:00(ending time) and at volume threshold maximum 45dB  and see figs. 7, 8  and paragraph[0061]); 
   compare(see figs. 7-9) the volume level of the detected sound with a predefined maximum volume limit in response to a real time reaching the start time of the enforcement period (an enforcement period reads on the time threshold  such as 20:00(start time) to 23:00(ending time) at volume threshold 32dB and  time threshold10:00(start time)- 15:00(ending time) and at volume threshold maximum 45dB  and see figs. 7, 8  and paragraph[0061]); and generate a volume output limit command in response to the detected sound exceeding the predefined maximum volume limit during the enforcement period, wherein the volume output limit command is configured to reduce the output volume of a controlled media presentation device that is presenting the detected sound(see figs. 7-12 and paragraphs[0053]-[0073]).  It meets the limitation as cited in claim 1.
  Claims 1-8 depend directly or indirectly from claim 1. Therefore, 102 and 103 rejection for claims 1-8 will be maintained.


                                                                 Conclusion
14.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


15.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Barbieri et al. (US 2007/0053527)  is cited to show other related the APPARATUS, SYSTEMS AND METHODS FOR BUFFERING OF MEDIA CONTENT.


16.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 



	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-08-2021